Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-17 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201710746367.1 filed August 26, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/5/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coolpad (Discussion on Radio Bearer Mapping for L2 Relay UE).

As per claim 1, Coolpad disclose  A relay (see Fig.1, L2 Relay UE), comprising: 
a user plane protocol layer including an adaptation layer, a radio link control (RLC) layer, a media access control (MAC) layer, and a physical (PHY) layer (see Fig.1, LE Relay UE with a user plane protocol layer including an adaptation layer, a radio link control (RLC) layer, a media access control (MAC) layer, and a physical (PHY) layer), wherein: 
an interface between the relay and a terminal includes the RLC layer, the MAC layer, and the PHY layer that are respectively peering to the terminal (see Fig.1, showing an interface between L2 Relay UE and a terminal {Remote UE 1} includes the RLC layer, the MAC layer, and the PHY layer that are respectively peering to the terminal, as shown); and 
an interface between the relay and a base station and includes the adaptation layer, the RLC layer, the MAC layer, and the PHY layer that are respectively peering to the base station (see Fig.1, showing  an interface between L2 Relay UE and a base station {eNB} and includes the adaptation layer, the RLC layer, the MAC layer, and the PHY layer that are respectively peering to the base station, as shown). 

As per claim 2, Coolpad disclose the relay according to claim 1.

Coolpad further disclose wherein: in an uplink transmission from the relay to the base station, the adaptation layer is configured to perform at least one of the following operations: adding an identifier of the terminal to an uplink data packet; adding indication information to the uplink data packet, wherein . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Coolpad (Discussion on Radio Bearer Mapping for L2 Relay UE), and further in view of Burbidge (US Pub. No.: 2018/0213577).

As per claim 3, Coolpad disclose the relay according to claim 1.

Coolpad however does not explicitly disclose wherein in a downlink transmission from the base station to the relay, the adaptation layer is configured to perform at least one of the following operations: identifying, based on indication information carried by a downlink data packet, a mapping relationship between the downlink data packet and a data radio bearer (DRB) on the interface between the relay and 

Burbidge however disclose wherein in a downlink transmission from the base station to the relay, the adaptation layer is configured to perform at least one of the following operations: identifying, based on indication information carried by a downlink data packet, a mapping relationship between the downlink data packet and a data radio bearer (DRB) on the interface between the relay and the terminal; or identifying, based on a terminal identifier carried by the downlink data packet, an identifier of the terminal associated with the downlink data packet (see Fig.5a-5b. para. 0084, the Relay Protocol also provide a header that contains a Remote UE ID and DRB or SRB ID, so that the multiplexed traffic may be de-multiplexed at the receiving end, see also Fig.6, Fig.9). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein in a downlink transmission from the base station to the relay, the adaptation layer is configured to perform at least one of the following operations: identifying, based on indication information carried by a downlink data packet, a mapping relationship between the downlink data packet and a data radio bearer (DRB) on the interface between the relay and the terminal; or identifying, based on a terminal identifier carried by the downlink data packet, an identifier of the terminal associated with the downlink data packet, as taught by Burbidge, in the system of Coolpad, so as to enable advanced relaying capability for UEs that are in coverage with the network, to facilitate improvements in network efficiency, traffic switching delay reduction, and a relay path is switched dynamically (between direct and indirect links) and be able to support different paths for uplink and downlink directions, see Burbidge, paragraphs 42-45.

As per claim 3, Coolpad disclose the relay according to claim 1.

Coolpad however does not explicitly disclose wherein in an uplink transmission between the relay and the base station, the adaptation layer is further configured to perform at least one of the following operations: mapping an uplink data packet transmitted on a first data radio bearer (DRB) on the interface between the terminal and the relay to a second DRB on the interface between the relay and the base station for transmission; and aggregating uplink data packets received from the terminal and having a first quality of service (QoS) with uplink data packets received from another terminal and having a same QoS as the first QoS to generate aggregated uplink data packets, and mapping the aggregated uplink data packets to the second DRB on the interface between the relay and the base station for transmission. 

Burbidge however disclose wherein in an uplink transmission between the relay and the base station, the adaptation layer is further configured to perform at least one of the following operations: mapping an uplink data packet transmitted on a first data radio bearer (DRB) on the interface between the terminal and the relay to a second DRB on the interface between the relay and the base station for transmission; and aggregating uplink data packets received from the terminal and having a first quality of service (QoS) with uplink data packets received from another terminal and having a same QoS as the first QoS to generate aggregated uplink data packets, and mapping the aggregated uplink data packets to the second DRB on the interface between the relay and the base station for transmission (see Fig.9. para. 0084, 0087, 0104, FIG. 9 illustrates how the traffic associated with multiple Remote UEs may be multiplexed onto a single (or limited number of radio bearers) on the Uu interface 108 between the Relay UE 104 and the eNB 102. A small number of radio bearers on the Uu interface 108 may be useful to support some QoS differentiation, three radio bearers could be configured on the Uu interface 108 with one carrying SRB signaling for all the Remote UEs, one carrying GBR (Guaranteed Bit Rate) QoS traffic for all the Remote UEs, and one carrying the non-GBR QoS traffic for all the Remote UEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein in an uplink transmission between the relay and the base station, the adaptation layer is further configured to perform at least one of the following 

As per claim 5, Coolpad disclose the relay according to claim 1.

Coolpad however does not explicitly disclose wherein: in a downlink transmission between the base station and the relay, the adaptation layer is further configured to recover, from an aggregation packet transmitted on a data radio bearer (DRB) on the interface between the relay and the base station, a downlink data packet associated with the terminal. 

Burbidge however disclose wherein: in a downlink transmission between the base station and the relay, the adaptation layer is further configured to recover, from an aggregation packet transmitted on a data radio bearer (DRB) on the interface between the relay and the base station, a downlink data packet associated with the terminal (see para. 0084, FIGS. 5a and 5b illustrate a protocol stack at the Remote UE 106, Relay UE 104 and eNB 102, the Relay Protocol multiplex traffic from multiple Remote UEs and also from multiple DRBs and SRBs of each Remote UE 106 onto a single radio bearer (or possibly a limited number of different radio bearers) between the Relay UE 104 and the eNB 102. The Relay Protocol may also provide a header that contains a Remote UE ID and DRB or SRB ID, so that the multiplexed traffic is de-multiplexed at the receiving end.). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: in a downlink transmission between the base station and the relay, the adaptation layer is further configured to recover, from an aggregation packet transmitted on a data radio bearer (DRB) on the interface between the relay and the base station, a downlink data packet associated with the terminal, as taught by Burbidge, in the system of Coolpad, so as to enable advanced relaying capability for UEs that are in coverage with the network, to facilitate improvements in network efficiency, traffic switching delay reduction, and a relay path is switched dynamically (between direct and indirect links) and be able to support different paths for uplink and downlink directions, see Burbidge, paragraphs 42-45.

Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge (US Pub. No.: 2018/0213577), and further in view of 3GPP ("3rd Generation Partnership Project; Technical Specification Group Radio Access Network; E-UTRA and NR; Service Data Adaptation Protocol (SDAP) specification (Release 15)", 3GPP DRAFT; R2-1707991 DRAFT 37324-010).

As per claim 6,  Burbidge A base station (see Fig.5a, Fig.5b, eNB 102), comprising: 
a user plane protocol layer and a packet data convergence protocol (PDCP) layer that are respectively peering to a terminal (see Fig.3a-b. Fig.5a-b, para. 0051, the protocol stack of eNB 102 comprising a PDCP layer 330 that is coupled with the wider communication network via S1 bearer 322 and with RLC layer 334. RLC layer 334 is coupled to route switch 336 for directing PDUs to either a D2N MAC entity 340a for communication with the remote UE 106 via the Uu interface 108'), wherein: 
the user plane protocol layer further comprises an adaptation layer, an RLC layer, a MAC layer, and a PHY layer that are respectively peering to a relay (see para. 0053, the communication path between the remote UE 106 and the eNB 102 is relayed via the relay UE 104, see also para. 0051, 0055, the protocol stack of eNB 102 comprising a PDCP layer 330 that is coupled with the wider communication network via S1 bearer 322 and with RLC layer 334, the eNB 102 the switching function 336 enables RLC 

Burbidge however does not explicitly disclose a user plane protocol layer that includes a service data adaptation protocol (SDAP) layer;

3GPP however disclose a user plane protocol layer that includes a service data adaptation protocol (SDAP) layer (see section 4, the SDAP sublayer is configured by RRC, the SDAP sublayer maps QoS flows to data radio bearers (DRB), One QoS flow is mapped onto only one DRB, see also Fig.4.2.2-1: SDAP sublayer, NG-RAN SDAP entity).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a user plane protocol layer that includes a service data adaptation protocol (SDAP) layer, as taught by 3GPP, in the system of Burbidge, so as to utilize the SDAP architecture and the SDAP entity of a UE with connection to 5GCN/NG-RAN, see 3GPP, page 6.

As per claim 7, the combination of Burbidge and 3GPP disclose base station according to claim 6.

3GPP further disclose wherein: in a downlink transmission from the base station to the terminal, the SDAP layer is configured to perform at least one of the following operations: adding an identifier of a quality of service (QoS) flow to a downlink data packet; or mapping the downlink data packet to a data radio bearer (DRB) on an interface between the terminal and the relay (see section 4, the SDAP sublayer is configured by RRC, the SDAP sublayer maps QoS flows to data radio bearer (DRB). Also, an SDAP entity receives/delivers SDAP SDUs from/to upper layers and sends/receives SDAP PDUs to/from its peer


As per claim 8, the combination of Burbidge and 3GPP disclose base station according to claim 6.

Burbidge further disclose wherein: in a downlink transmission from the base station to the relay, the adaptation layer is configured to perform at least one of the following operations: adding an identifier of the terminal to the downlink data packet; or adding indication information to the downlink data packet, wherein the indication information indicates a mapping relationship between the downlink data packet and the data radio bearer (DRB) on the interface between the terminal and the relay (see Fig.5a-5b. para. 0084, the Relay Protocol also provide a header that contains a Remote UE ID and DRB or SRB ID, so that the multiplexed traffic may be de-multiplexed at the receiving end, see also Fig.6, Fig.9). 
As per claim 8, the combination of Burbidge and 3GPP disclose base station according to claim 6.

Burbidge however disclose wherein, in a downlink transmission from the base station to the relay, the adaptation layer is further configured to perform at least one of the following operations: mapping a downlink data packet to a DRB on an interface between the relay and the base station for transmission; or aggregating downlink data packets associated with the terminal and having a first quality of service (QoS) with downlink data packets associated with another terminal and that have a same QoS as the first QoS to generate aggregated downlink data packets, and mapping the aggregated downlink data packets to the DRB on the interface between the relay and the base station for transmission (see Fig.9. para. 0084, 0087, 0104, FIG. 9 illustrates how the traffic associated with multiple Remote UEs may be multiplexed onto a single (or limited number of radio bearers) on the Uu interface 108 between the Relay UE 104 and the eNB 102. A small number of radio bearers on the Uu interface 108 may be useful to support some QoS differentiation, three radio bearers could be configured on the Uu interface 108 with one carrying SRB signaling for all the Remote UEs, one carrying GBR (Guaranteed Bit Rate) QoS traffic for all the Remote UEs, and one carrying the non-GBR QoS traffic for all the Remote UEs). 

As per claim 10, the combination of Burbidge and 3GPP disclose base station according to claim 6.

3GPP further disclose wherein, in an uplink transmission between the terminal and the base station, the SDAP layer is configured to: identify, based on a quality of service (QoS) flow identifier carried by an uplink data packet, a QoS flow associated with an uplink data packet (see section 4, section 6, the QFI field indicates the ID of the QoS flow to which the SDAP SDU belongs (see 3GPP TS 23.501 [4]), see also section 5, For each DL SDAP PDUs subject to reflective QoS flow to DRB mapping, the SDAP entity shall:
-    process the QFI field in the SDAP header and store the QoS flow to DRB mapping of the DL SDAP PDU as the QoS flow to DRE mapping rule for the UL SDAP PDU of the QoS flow). 

As per claim 11, the combination of Burbidge and 3GPP disclose base station according to claim 6.

Burbidge further disclose wherein, in an uplink transmission between the relay and the base station, the adaptation layer is configured to perform at least one of the following operations: identifying, based on a terminal identifier carried by an uplink data packet, the terminal associated with the uplink data packet; or identifying, based on indication information carried by the uplink data packet, a mapping relationship between the uplink data packet and a data radio bearer (DRB) on the interface between the relay and the terminal, and delivering the uplink data packet to the PDCP layer for processing (see para. 0084, FIGS. 5a and 5b illustrate a protocol stack at the Remote UE 106, Relay UE 104 and eNB 102, the Relay Protocol multiplex traffic from multiple Remote UEs and also from multiple DRBs and SRBs of each Remote UE 106 onto a single radio bearer (or possibly a limited number of different radio bearers) between the Relay UE 104 and the eNB 102. The Relay Protocol may also provide a header that contains a Remote UE ID and DRB or SRB ID, so that the multiplexed traffic is de-multiplexed at the receiving end). 

As per claim 12,  Burbidge A communication processing method, applied to a base station (see Fig.5a, Fig.5b, eNB 102), comprising a user plane protocol layer, wherein the user plane protocol layer comprises 
in a downlink transmission from the base station to the terminal, obtaining, by the base station, a downlink data packet associated with the terminal; processing the downlink data packet by the PDCP layer, and the adaptation layer to generate a processed downlink data packet; and sending the processed downlink data packet to the relay on a data radio bearer (DRB) on an interface between the base station and the relay (see para. 0084, FIGS. 5a and 5b illustrate a protocol stack at the Remote UE 106, Relay UE 104 and eNB 102, the Relay Protocol multiplex traffic from multiple Remote UEs and also from multiple DRBs and SRBs of each Remote UE 106 onto a single radio bearer (or possibly a limited number of different radio bearers) between the Relay UE 104 and the eNB 102. The Relay Protocol may also provide a header that contains a Remote UE ID and DRB or SRB ID, so that the multiplexed traffic is de-multiplexed at the receiving end). 

Burbidge however does not explicitly disclose a base station comprising a user plane protocol layer, wherein the user plane protocol layer comprises a service data adaptation protocol (SDAP) layer and processing the downlink data packet by the SDAP layer;

3GPP however disclose a base station comprising a user plane protocol layer, wherein the user plane protocol layer comprises a service data adaptation protocol (SDAP) layer and processing the downlink data packet by the SDAP layer (SDAP) layer (see section 4, the SDAP sublayer is configured by RRC, the SDAP sublayer maps QoS flows to data radio bearers (DRB), One QoS flow is mapped onto only one DRB, see also Fig.4.2.2-1: SDAP sublayer, NG-RAN SDAP entity, see also section 5, For each DL SDAP P'DUs subject to reflective QoS flow to DRB mapping, the SDAP entity shall:  process the QF1 field in the SDAP header and store the QoS flow to DR.B mapping of the DL SDAP PDU as the QoS flow to DRE mapping rule for the UL SDAP PDU of the QoS flow).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a user plane protocol layer that includes a service data adaptation protocol (SDAP) layer, as taught by 3GPP, in the system of Burbidge, so as to utilize the SDAP architecture and the SDAP entity of a UE with connection to 5GCN/NG-RAN, see 3GPP, page 6.

As per claim 13, the combination of Burbidge and 3GPP disclose the method according to claim 12.

3GPP further disclose wherein the processing performed on the downlink data packet by the SDAP layer comprises at least one of the following operations: adding an identifier of a quality of service (QoS) flow to the downlink data packet; or mapping the downlink data packet to a DRB on an interface between the terminal and the relay (see section 4, the SDAP sublayer is configured by RRC, the SDAP sublayer maps QoS flows to data radio bearer (DRB). Also, an SDAP entity receives/delivers SDAP SDUs from/to upper layers and sends/receives SDAP PDUs to/from its peer SDAP entity, see also Fig.4.2.2-1, mapping between a QoS flow and a DRB for both DL and UL). 

As per claim 14, the combination of Burbidge and 3GPP disclose the method according to claim 12.

Burbidge further disclose wherein the processing performed on the downlink data packet by the adaptation layer comprises at least one of the following operations: adding an identifier of the terminal to the downlink data packet; or adding indication information to the downlink data packet, wherein the indication information indicates a mapping relationship between the downlink data packet and a DRB on an interface between the terminal and the relay (see Fig.5a-5b. para. 0084, the Relay Protocol also provide a header that contains a Remote UE ID and DRB or SRB ID, so that the multiplexed traffic may be de-multiplexed at the receiving end, see also Fig.6, Fig.9). 
As per claim 15, the combination of Burbidge and 3GPP disclose the method according to claim 12.

Burbidge however disclose wherein in the downlink transmission, the base station further 
performs at least one of the following operations by the adaptation layer: mapping the downlink data packet to the DRB on the interface between the relay and the base station for transmission; or aggregating downlink data packets associated with the terminal and having a first quality of service (QoS) with downlink data packets associated with another terminal and that have a same QoS as the first QoS to generate aggregated downlink data packets, and mapping the aggregated downlink data packets to the DRB on the interface between the relay and the base station for transmission (see Fig.9. para. 0084, 0087, 0104, FIG. 9 illustrates how the traffic associated with multiple Remote UEs may be multiplexed onto a single (or limited number of radio bearers) on the Uu interface 108 between the Relay UE 104 and the eNB 102. A small number of radio bearers on the Uu interface 108 may be useful to support some QoS differentiation, three radio bearers could be configured on the Uu interface 108 with one carrying SRB signaling for all the Remote UEs, one carrying GBR (Guaranteed Bit Rate) QoS traffic for all the Remote UEs, and one carrying the non-GBR QoS traffic for all the Remote UEs). 

As per claim 16, the combination of Burbidge and 3GPP disclose the method according to claim 12.

3GPP further disclose wherein in an uplink transmission between the relay and the base station, the processing performed by the base station on an uplink data packet by the SDAP layer comprises at least the following operation: identifying, based on a quality of service (QoS) flow identifier carried by the uplink data packet, a QoS flow associated with the uplink data packet (see section 4, section 6, the QFI field indicates the ID of the QoS flow to which the SDAP SDU belongs (see 3GPP TS 23.501 [4]), see also section 5, For each DL SDAP PDUs subject to reflective QoS flow to DRB mapping, the SDAP entity shall:
-    process the QFI field in the SDAP header and store the QoS flow to DRB mapping of the DL SDAP PDU as the QoS flow to DRE mapping rule for the UL SDAP PDU of the QoS flow). 

As per claim 17, the combination of Burbidge and 3GPP disclose the method according to claim 12.

Burbidge further disclose wherein in an uplink transmission between the relay and the base station, the processing performed by the base station on an uplink data packet by the adaptation layer comprises at least one of the following operations: identifying, based on a terminal identifier carried by the uplink data packet, a corresponding terminal associated with the uplink data packet; or identifying, based on indication information carried by the uplink data packet, a mapping relationship between the uplink data packet and a DRB on an interface between the relay and the terminal, and delivering the uplink data packet to the PDCP layer corresponding to the DRB on the interface between the relay and the terminal for processing (see para. 0084, FIGS. 5a and 5b illustrate a protocol stack at the Remote UE 106, Relay UE 104 and eNB 102, the Relay Protocol multiplex traffic from multiple Remote UEs and also from multiple DRBs and SRBs of each Remote UE 106 onto a single radio bearer (or possibly a limited number of different radio bearers) between the Relay UE 104 and the eNB 102. The Relay Protocol may also provide a header that contains a Remote UE ID and DRB or SRB ID, so that the multiplexed traffic is de-multiplexed at the receiving end). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byun et al (US Pub. No.:2019/0037631) – see Fig.5, para. 0062, “Referring to FIG. 5, the wireless interface protocol of the 5G system for the user plane may include a new layer called a service data adaptation protocol (SDAP) in comparison with an LTE system. A primary service and function of the SDAP layer includes mapping between quality of service (QoS) flow and a data radio bearer (DRB) and QoS flow ID (QFI) marking in both DL and UL packets. A single protocol entity of the SDAP may be configured for each individual PDU session,”.
Yiu et al (US Pub. No.:2019/0387440) – see Fig.8, para. 0171-0176, “The protocol layers of arrangement 800 may include one or more of a physical layer (PHY) 810, a medium access control layer (MAC) 820, a radio link control layer (RLC) 830, a packet data convergence protocol layer (PDCP) 840, a service data adaptation protocol layer (SDAP) 847, a radio resource control layer (RRC) 855, and a non-access stratum (NAS) layer 857”, See also para. 0177, “Instance(s) of SDAP 847 may process requests from and provide indications to one or more higher layer protocol entities via one or more service data adaptation protocol service access points (SDAP-SAP) 849. These requests and indications communicated via SDAP-SAP 849 may comprise one or more quality of service (QoS) flows. The SDAP 847 may map QoS flows to data radio bearers (DRBs), and vice versa, and may also mark QoS flow IDs (QFIs) in DL and UL packets. A single SDAP entity 847 may be configured for an individual PDU session. In the UL direction, the NG-RAN 110 may control the mapping of QoS Flows to DRB(s) in two different ways, reflective mapping or explicit mapping. For reflective mapping, the SDAP 847 of a UE 101/102 may monitor the QoS flow ID(s) of the DL packets for each DRB, and may apply the same mapping for packets flowing in the UL direction. For a DRB, the SDAP 847 of the UE 101/102 may map the UL packets belonging to the QoS flows(s) corresponding to the QoS flow ID(s) and PDU Session observed in the DL packets for that DRB. To enable reflective mapping, the NG-RAN may mark DL packets over the Uu interface with a QoS flow ID.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469